By the Court.*

Nisbet, J.
delivering the opinion.
[1.] The admissions of one of two or more parties to the record do not bind the others, and are not admissible, unless a joint interest is established by independent proof. As in cases of partnership, the partnership being proven, the admissions of one, are the admissions of all. In all cases where the admis*593sions of one party are sought to be given in evidence to bind, the others, a joint interest must be first proven. Whether a partnership be proven in any given case of this kind, is a preliminary question for the Court. Here, whether the defendants were jointly interested in the mill, as part owners, and therefore, jointly bound to the plaintiff, upon the contract for doing the work on the mill, is a question of fact to be tried by the Jury. There was some evidence of a joint interest, and for that reason, the admissions of Boswell were well admitted, but the Court-ought to have instructed the Jury that they were not to regard them as evidence, unless they believed that the joint interest was proven. He was not requested so to instruct them, and his omission, therefore, to do so, is not error. 2 Kelly, 244-5-6, and authorities there referred to.
[2.] The usual form, with us, of putting- the question with a view to impeach the credibility of a witness, is, as the Court below held that it should be put, thus: “ any one acquainted with the general character of A. B. for truth and veracity, in the neighbourhood where he resides.” The question proposed tobe put and ruled out in this case, was this: “do you know the general character ol A. B. for truth and veracity, in the County of Russell?”
Disconnected with any other proven facts, I should hold that the last named question would not do; but before putting it, the plaintiffs in error had proven, by the impeaching witnesses, that they had known the witness sought to be impeached, for the last eight or ten years, in the County of Russell, Alabama l that he was generally known, and had a general reputation in the County. These, things being true, the question propounded comes within all the reasons upon which the other question is held proper. The impeachment must be by persons acquainted with the witness. And they are called to speak of his general character for truth and veracity — not the world over, or in London, or Paris, or Columbus, but in that circle where his real character is best known, to wit: in the neighborhood where he lives. Now, when a witness is generally known, and has a general reputation in a County, that County may be fairly con*594sidered his vicinage ; it is fair to infer, under such Circumstances, that his true character for truth is as well known in that County, as men’s character for truth ordinarily is known in their neighborhood.
The questions raised on the charge of the Court, wrnre abandoned on the argument.
Let the judgment be reversed on the last ground.